NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM JOVIAN DAVIS,                           No.    16-56662

                Petitioner-Appellant,           D.C. No. 2:13-cv-08179-GW-LAL

 v.

CLARK E. DUCART, Warden,                        MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                             Submitted April 3, 2019**


Before:      WALLACE, FARRIS, and TROTT, Circuit Judges.

      California state prisoner William Jovian Davis appeals from the district

court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s denial

of Davis’s petition, see Emery v. Clark, 643 F.3d 1210, 1213 (9th Cir. 2011), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Davis contends that the sentencing enhancement imposed under Cal. Penal

Code § 186.22(b)(1) was not supported by sufficient evidence. On this record, the

California Court of Appeal’s determination that there was sufficient evidence to

support all elements of the gang enhancement was neither contrary to nor an

unreasonable application of clearly established federal law, nor based on an

unreasonable determination of the facts in light of the evidence presented. See 28

U.S.C. § 2254(d); Jackson v. Virginia, 443 U.S. 307, 324 (1979); Johnson v.

Montgomery, 899 F.3d 1052, 1056-60 (9th Cir. 2018); see also Coleman v.

Johnson, 566 U.S. 650, 651 (2012) (per curiam) (“We have made clear that

Jackson claims face a high bar in federal habeas proceedings because they are

subject to two layers of judicial deference.”).

      We construe Davis’s additional argument concerning the denial of an

evidentiary hearing as a motion to expand the certificate of appealability. So

construed, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195
F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                           2                                   16-56662